Citation Nr: 1217641	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to further disposition of the claim. 

The Veteran testified at the March 2012 Travel Board hearing that three months after he was discharged from service, he became very sick and sought treatment at a VA hospital.  He stated that at that time the physician questioned him as to whether he was diabetic and suggested that he was "borderline."  The Veteran further testified that he was first diagnosed with diabetes mellitus in 2000 and that he has received all of his treatment at a San Antonio VA Medical Center (VAMC).  Currently, there are no VA treatment records associated with the Veteran's claims file.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, all relevant VA treatment records dating from 1972 to the present from the San Antonio VAMC should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records from the VAMC in San Antonio, Texas, dating from 1972 to the present.  If any records cannot be obtained the claims file should be annotated and the Veteran notified of such.
 
2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


